Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on May 30, 2019. It is noted, however, that applicant has not filed a certified copy of the JP2019-101315 application as required by 37 CFR 1.55.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20070177194 to Yamaguchi in view of US Patent Application Publication Pub. No. US 20050275874 to Rothwell further in view of US Patent Application Publication Pub. No. US 20160191725 to Hama.

     Regarding claim 1, Yamaguchi discloses a communication apparatus (paragraph 27, 36, 69; MFP 10 having fax communication), comprising:
    a display (paragraph 32; display section 18);
    a processor (paragraph 33; CPU 11 controls reception of setting/destination): and
    a memory (paragraph 29, 33; ROM 12 stores program for execution by CPU 11),
    wherein the memory stores instructions that cause the processor to (paragraph 29, 33; ROM 12 stores program for execution by CPU 11):

       receive a setting for transmission (paragraph 32, 53, 62, 64-65; CPU receives the setting of color mode transmission or monochrome mode transmission based on selection of button 56);
       display a predetermined setting screen and a message (paragraph 53-54, 65; see Fig. 4 having setting screen 50 displayed and see Fig. 8 showing warning message 51 displayed); and
       control the display (paragraph 28-29, 32, 36; CPU 11 controls everything including display); wherein:
          if a setting for a first transmission has already been received, it is determined that if a setting for a second transmission is received (paragraph 64-66; after the color mode transmission is selected via button 56 as a setting for first transmission, it is determined in step s223 whether a monochrome type destination as a setting is set for second transmission was received) and whether the setting for the second transmission is settable at the same time as the setting for the first transmission (paragraph 65-67; it is determined in s223 whether setting of monochrome/color type destination for each destination and setting of color mode ON is settable at same time; for color type destination the color mode ON is settable; color mode ON is NOT settable same time as for setting of monochrome type destination), and
which cannot  be set at the same time, warning is displayed in step s224 (error); paragraph 66, 70, 88; following error display, the controller can display screen that receives setting from the user (1) to remove monochrome type destination that does not conform to the color mode = ON setting or (2) receives setting from the user to unselect the color button 56 in order to cancel the error without going back to the original screen displayed before selection of destination and color mode that caused error before step s221).

However Yamaguchi does not disclose causing the processor to transmit information received to a designated destination.
         Rothwell discloses causing the processor to transmit information received to a designated destination (paragraph 15, 17, 26, 40, 42; scanner client including processor; user inputs destination number via user interface (operation device) and scanner client generates fax job including the destination number and fax job is transmitted via LUT 146).
Yamaguchi as taught by Rothwell to provide transmission of user provided inputted information in fax transmission.
        The motivation to combine the references is to provide transmission of email address information of the sender inputted by sender such that the fax transmission status can be sent to this specified address when fax transmission to the destination is completed (paragraph 40, 44, 46).

Yamaguchi discloses wherein a setting screen that receives settings for a cancellation of the error is displayed when the setting for the second transmission is not settable at the same time as the setting for the first transmission. However Yamaguchi does not disclose wherein a setting screen that receives only settings for a cancellation of the error is displayed.
        Hama discloses wherein a setting screen that receives only settings for a cancellation of the error is displayed (paragraph 53, 54, 59-62; when user selects destination from address book and the communication mode setting of the selected destination(setting for second transmission)  are not settable (error) with the supported mode setting of the device (setting for first transmission), a display displays setting screen 4003 for selecting a communication mode setting for the transmission that is supported by the device to change the setting of communication mode of the destination that caused the error; the setting screen 4003 displayed in Fig. 4B only displays settings related to cancelling this error such as selecting either “NGN” or “INTRANET” setting 
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Yamaguchi as taught by Hama to provide error display screen providing information on how to resolve the error.
        The motivation to combine the references is to provide display of a separate window during error situations that clearly provides to the user only the options needed to resolve the error so that the user can easily fix the settings that caused the error and wherein automatic adjustment of all related destination settings can be performed based on user choice (paragraph 53, 61, 71).



       Regarding claim 2, Yamaguchi discloses the communication apparatus according to claim 1, wherein a setting screen corresponding to the setting for the second transmission as the setting screen that receives the settings for the cancellation of the error is displayed (paragraph 65-66, 70, 88; when setting of monochrome type destination (second transmission setting) cannot  be set same time as setting of color mode = ON, warning is displayed in step s224 (error); following error display, the controller can display screen for user for removal of destinations that does not conform to the color mode = ON in order to cancel the error by allowing user to confirm the removal of the destination setting (second transmission setting) not allowed with color ON). Further Hama discloses displaying of the setting screen that receives only the 



       Regarding claim 3, Hama discloses the communication apparatus according to claim 1, wherein other settings that are not related to the setting for the cancellation of the error are not displayed (paragraph 53, 54, 59-62; when user selects destination from address book and the communication mode setting of the selected destination (setting for second transmission) are not settable (error) with the supported mode setting of the device (setting for first transmission), a display displays setting screen 4003 for selecting a communication mode setting for the transmission that is supported by the device to change the setting of communication mode of the destination that caused the error; the setting screen 4003 displayed in Fig. 4B only displays settings related to cancelling this error such as selecting either “NGN” or “INTRANET” setting; the setting screen 4003 does not display other settings except for the setting related to cancelling the error related to communication mode not settable).



       Regarding claim 6, Yamaguchi discloses a method of controlling a communication apparatus, comprising (paragraph 27, 36, 69; MFP 10 having fax communication):
    inputting information and a setting for transmission and designating a destination (paragraph 32, 53, 64-65; operation section 19 includes touchscreen for providing user input for inputting information including inputting of destination using buttons 54, 57 and inputting setting of color/monochrome mode for transmission using button 56);
    receiving a setting for transmission in the inputting and the designating (paragraph 32, 53, 62, 64-65; CPU receives the setting of color mode transmission or monochrome mode transmission based on selection of button 56);
    displaying a predetermined setting screen and a message (paragraph 53-54, 65; see Fig. 4 having setting screen 50 displayed and see Fig. 8 showing warning message 51 displayed); and
wherein:
       if a setting for a first transmission has already been received in the receiving, it is determined, if a setting for a second transmission is input in the inputting and the designating (paragraph 64-66; after the color mode transmission is selected via button 56 as a setting for first transmission, it is determined in step s223 whether a monochrome type destination as a setting is set for second transmission was received), 
       if it is determined that the setting for the second transmission is not settable at the same time as the setting for the first transmission, in the displaying, after displaying an occurrence of error, a setting screen that receives the settings for a cancellation of the error is displayed, without returning to a screen before the occurrence of the error (paragraph 65-66, 70, 88; when setting of monochrome type destination (second transmission setting) and setting of color mode = ON (setting for first transmission) is set which cannot  be set at the same time, warning is displayed in step s224 (error); paragraph 66, 70, 88; following error display, the controller can display screen that receives setting from the user (1) to remove monochrome type destination that does not conform to the color mode = ON setting or (2) receives setting from the user to unselect the color button 56 in order to cancel the error without going back to the original screen displayed before selection of destination and color mode that caused error before step s221).


However Yamaguchi does not disclose transmitting information input in the inputting and the designating to a designated destination.

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Yamaguchi as taught by Rothwell to provide transmission of user provided inputted information in fax transmission.
        The motivation to combine the references is to provide transmission of email address information of the sender inputted by sender such that the fax transmission status can be sent to this specified address when fax transmission to the destination is completed (paragraph 40, 44, 46).

Yamaguchi discloses wherein if it is determined that the setting for the second transmission is not settable at the same time as the setting for the first transmission, in the displaying, after displaying an occurrence of error, a setting screen that receives the settings for a cancellation of the error is displayed as stated above. However Yamaguchi does not disclose wherein a setting screen that receives only the settings for a cancellation of the error is displayed.
       Hama discloses wherein a setting screen that receives only the settings for a cancellation of the error is displayed (paragraph 53, 54, 59-62; when user selects destination from address book and the communication mode setting of the selected 
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Yamaguchi as taught by Hama to provide error display screen providing information on how to resolve the error.
        The motivation to combine the references is to provide display of a separate window during error situations that clearly provides to the user only the options needed to resolve the error so that the user can easily fix the settings that caused the error and wherein automatic adjustment of all related destination settings can be performed based on user choice (paragraph 53, 61, 71).


       Regarding claim 7, see rejection of claim 1. Further Yamaguchi discloses a non-transitory computer-readable recording medium for recording a communication program causing a processor of a communication apparatus to execute (paragraph 29, 33; CPU 11 executing program; ROM memory storing program).



Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20070177194 to Yamaguchi in view of US Patent Application Publication Pub. No. US 20050275874 to Rothwell further in view of US Patent Application Publication Pub. No. US 20160191725 to Hama in view of US Patent Application Publication Pub. No. US 20020194553 to Okamoto.

       Regarding claim 4, Yamaguchi discloses the communication apparatus according to claim 1, wherein,          
     if determining that the setting for the second transmission is not settable at the same time as the setting for the first transmission (paragraph 65-67; it is determined in s223 whether setting of monochrome/color type destination for each destination and setting of color mode ON is settable at same time; for color type destination the color mode ON is settable but for monochrome type destination and color mode ON is NOT settable same time).
However Yamaguchi does not disclose wherein it is determined, in accordance with a predetermined determination criterion, whether the setting for the second transmission allows a user to imagine a content of the error, and
     if it is determined that the setting for the second transmission does not allow the user to imagine the content of the error, after controlling the display to display the occurrence of the error, a setting screen related to the cancellation of the error is displayed.
determines whether destination in step s101 has been registered before as criteria (if destination is registered before the user can image the error since it has been used before and result of transmission is known) and the system determines whether the designated destination had error such as address error which user can easily imagine by looking at the address or had error associated with resolution for the destination which is not imagined when destination is input since users do not know resolution value associated with destination address), and
     if it is determined that the setting for the second transmission does not allow the user to imagine the content of the error, after controlling the display to display the occurrence of the error, a setting screen related to the cancellation of the error is displayed (see Fig. 4; paragraph 79-83, 105-110; when user performs data transmission and user enters destination, system determines whether destination had error such as address error which user can easily imagine by looking at the address or had error associated with resolution for the destination which is not easily imagined when destination is input; for error associated with resolution of the destination which is not imagined by user when inputting destination, system displays error in Fig. 5 and displays the resolution error cancellation using G23 and the user can cancel error as shown in Fig. 5 by selecting G23 to input correct resolution).

Yamaguchi in view of Rothwell further in view of Hama as taught by Okamoto to provide display screen for error cancellation for errors that user may not be familiar with associated with the destination.
        The motivation to combine the references is to provide storage of past communication associated with destinations such that when the same destination is specified and there was error associated with the destination in the past, the user does not repeat the mistake by providing display screen for correcting the error based on past history (paragraph 8, 27, 83, 102, 108-109).






       Regarding claim 5, Okamoto discloses the communication apparatus according to claim 4, wherein, if a content input in the setting for the second transmission includes a telephone number, a facsimile number, an email address, an internet protocol address, or a Uniform Resource Locator, it is determined that the setting for the second transmission does not allow the user to imagine the content of the error (paragraph 79, 105; email address is input for second transmission setting; see Fig. 4; paragraph 79-83, 105-110; when user performs data transmission and user enters email address it determines whether destination in step s101 has been registered before as criteria (if destination is registered before the user can image the error since it has been used before and result of transmission is known) and the system determines whether the designated email address had error associated with resolution for the destination which is not imagined by user when destination is input and displays cancellation screen in Fig. 5).








Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20040097188 to Tanimoto discloses communication using IP protocol (see Abstract).







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


07/14/2021